Citation Nr: 1115164	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  04-25 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to an evaluation in excess of 30 percent for status post right total knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran had served on active duty from September 1959 to September 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In this decision, the RO denied an increased rating for a right knee disability and denied service connection for right leg and right hip disabilities.

In a rating action issued in January 2011, the RO awarded service connection for the claimed right hip disability.  As such, this matter is no longer on appeal.

In a statement dated in February 2008, the Veteran raised the issue of entitlement to service connection for a left hip disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A right leg disorder, other than service-connected disabilities of status post right total knee replacement and iliotibila band syndrome affecting the right hip, has not been shown.

2.  The medical evidence does not show that the Veteran's right knee manifests with more than moderate residuals of weakness, pain, or limitation of motion.  

3.  Throughout the entire appeal period, the Veteran's right knee has manifested by slight right knee instability.



CONCLUSIONS OF LAW

1.  A right leg disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The schedular criteria for an evaluation in excess of 30 percent for status post right total knee replacement are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.71a, DC 5055 (2010).

3.  The schedular criteria for separate disability rating of 10 percent, and no higher, for instability of the right knee are met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements regarding service connection were accomplished in a May 2003 letter, which was provided before the adjudication of the claim.  The notice requirements regarding entitlement to an increased rating were accomplished in letters sent to the Veteran in November 2003, March 2006, February 2008 and June 2010, after the adjudication of the Veteran's claim.  To the extent that these notices were provided after the initial adjudication of these issues, the claim was subsequently readjudicated by way of supplemental statements of the case issued in April 2007 and February 2011.  Any timing deficiency was thereby cured.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (holding timing deficiencies in VCAA notice are cured by readjudication in a supplemental statement of the case).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service, VA and private treatment records have been obtained and he has been provided with VA examinations in connection with the present claims.  Further, the Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Further, he declined a hearing related to his present claim.  The RO has fully, or at a minimum substantially, complied with the Board's September 2009 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  Hence, no further assistance to develop evidence is required.

Service Connection 

The Veteran contends that he has a right leg disability due to service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The service treatment records do not reflect any complaints, findings or diagnoses of a right leg condition.  His August 1961 separation examination report reflects a normal evaluation of the lower extremities, and he denied having any leg problems other than in regard to his right knee on the accompanying report of medical history.

VA outpatient treatment records do not reflect complaints, findings, or diagnoses of a right leg condition.  The treatment records from multiple evaluations note no synovitis, clubbing, pre-tibial pitting edema, cords, tenderness, warmth, cyanosis, ulcers or ischemia has been noted in the lower extremities.  Neurologic findings have also been generally normal.  At VA examinations conducted in June 2003, August 2004, June 2009 and May 2010, the Veteran has described physical complaints that correlate to his right hip and right knee, with symptoms of pain, weakness, stiffness, and limited motion being the primary complaints.  X-rays throughout these examinations have revealed right knee and right hip defects.  None of the examination reports note a right leg condition, other than degenerative joint disease of the right knee status post total knee replacement and right iliotibila band syndrome affecting the right hip.

The Board observes that the Veteran has not presented any competent evidence of a right leg disability, other than the service-connected conditions involving his right knee and right hip.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Simply put, in the absence of proof of present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no disability of the right leg that can be related to service, the claim for service connection for a right leg disability is denied.


Increased Rating

The Veteran seeks a higher rating for his service-connected right knee disability.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003 (2010).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  Under DC 5055, following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  38 C.F.R. § 4.71a, DC 5055.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  Diagnostic Code 5055 provides that the minimum rating for a knee replacement is 30 percent. Id.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation for moderate impairment of the knee and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257 (2010).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 (2010).

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees and a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2010).  Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, and a 20 percent rating for limitation to 15 degrees.  38 C.F.R. § 4.71a, DC 5261 (2010).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2010).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

VA outpatient treatment records from May 2002 to May 2003 reflect stable degenerative joint disease with complaints of stiffness, but no instability or laxity.  An April 2003 clinic note shows the active range of motion was from 0 to 95 degrees.  Moderate crepitus was present without laxity, tenderness, or erythema.  

At a VA examination in June 2003, the Veteran walked with limp and aid of a cane.  The examiner noted that the right knee prosthesis was loose with a clicking sound when doing the drawer sign test.  There was no tenderness or swelling.  Range of motion was not specified.  The diagnosis was degenerative joint disease of the right knee, severe, status post total knee replacement.  

At an August 2004 VA examination, the Veteran reported his main problem was pain with prolonged walking.  Objectively, the range of motion in the knee was from 0 degrees to 95 degrees, actively and passively.  The examiner noted that the collateral ligaments were somewhat mildly relaxed, but appeared to be essentially intact.  There was no gross laxity of the anterior cruciate ligament (ACL), although there may have been a little laxity due to excision of the ligament at the time of the total knee arthroplasty.  Otherwise, the alignment of the knee was normal.  There was no effusion.  There were no patellar findings and in general, the knee looked good.  The impression was degenerative joint disease, secondary to an old injury.

VA outpatient treatment records from January 2004 to May 2010 show intermittent care for residuals of the right knee replacement.  There was no tenderness, laxity, or give way, or effusion noted or reported.  Right knee range of motion was generally from 0 to 95 degrees with crepitus.  An October 2006 clinic note showed range of motion was from 0 to 100 degrees.  

The Veteran was afforded a VA examination in June 2009.  He reported that he was unable to squat due to stiffness.  On examination, there was no deformity, giving way, instability, weakness, dislocation or subluxation, locking episodes, effusion, or symptoms of inflammation.  Stiffness, tenderness, and limited motion were present.  Right knee flexion was from 0 to 120 degrees and was not additionally limited after three repetitions.  Ankylosis was not present.  X-rays showed no loosening or failure of hardware and no acute tissue swelling.  The Veteran denied having lost any time from work in the last year, although the condition caused decreased mobility and pain.

At a VA examination in June 2010, the Veteran reported that his knee was in constant pain of moderate severity.  The pain was worse with prolonged standing, walking, and bending and stooping.  He denied incapacitating flare-ups.  The Veteran also reported giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  There were no episodes of dislocation or subluxation, locking, effusion or inflammation.  The Veteran reported intermittent or occasional use of a cane and brace.  Objectively, there was tenderness, pain, guarding of movement and grinding.  The meniscus was absent but there was no locking, effusion, or dislocation noted.  Range of motion was from 4 degrees to 80 degrees.  Repetitive movement caused pain but no additional limitation of function or motion.  Joint ankylosis was not present.  

Based on a thorough review of the objective and probative medical evidence of record, the Board is of the opinion that the evidence preponderates against an evaluation in excess of 30 percent, for the entire appeal period.  Overall, the clinical findings and subjective complaints noted throughout the entire appeal, do not correlate to chronic residuals consisting of severe painful motion or weakness in the affected extremity that warrant a 60 percent evaluation under DC 5055.  Nowhere in the VA outpatient treatment records or the VA examination reports, are there subjective accounts or clinical findings of severe weakness or severe painful motion in the right knee.  The Board finds that the current rating adequately portrays the Veteran's functional loss due to pain, as well as the degree of loss of function due to weakened movement, excess fatigability, or incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated by the currently assigned 30 percent disability rating currently assigned.  

Further, as there is no evidence that the right knee disability is productive of ankylosis or complete immobility of the knee joint.  Thus, DC 5256 is not applicable.  

The Board notes that during the August 2004 VA examination, the examiner found the collateral ligaments to be somewhat mildly relaxed.  There was no gross laxity of the ACL, but there was 'a little laxity' present due to excision of the ligament during the total knee arthroplasty.  The Board observes that during the June 2010 VA examination, the Veteran reported symptoms of giving way and instability.  These findings equate to slight instability of the right knee and thus, a separate 10 percent rating is awarded under DC 5257.  The evidence does not support the assignment of an even higher rating due to instability.  In this respect, the Board notes that the August 2004 VA examiner indicated that only 'a little laxity' was present.  The examiner clearly indicated that the ACL laxity was not 'gross' (i.e. glaringly or flagrantly obvious), the alignment of the knee was normal otherwise, and the collateral ligaments were essentially intact.  The VA outpatient treatment records and the June 2003, June 2009, and June 2010 VA examination reports show no subjective reports of give way or instability and no clinical findings of subluxation or instability of the knee.  Finally, at no time during the appeal has the Veteran reported episodes of falling and he has only reported intermittent or occasional use of a knee brace or cane.  These findings are not indicative of moderate or severe instability in the right knee.  

As it relates to the ranges of motion, the evidence shows that throughout the appeal the Veteran's right knee disability has been manifested by characteristic pain, and some limitation of motion, with flexion of the knee as noted from 0 to 95 degrees; 0 to 100 degrees; 0 to 120 degrees; and at the most recent VA examination 4 to 80 degrees.  Although pain was noted throughout these ranges of motion, there was no additional loss of motion or function, including after repetitive movement.  Such clinical findings correlate to limitations of flexion and extension warranting no more than 0 percent evaluations under DCs 5260 and 5261 respectively, even with consideration of pain, weakness, fatigue, and flare-ups of symptoms.  As noted, these ranges of motion are not representative of "severe painful motion" that would warrant a rating higher than 30 percent under DC 5055.

DC 5258 is inapplicable as there is no evidence of dislocated semilunar cartilage.  Although pain has been present throughout the appeal, there have been no findings of locking or effusion into the joint; thus DC 5258 is inapplicable.  There is however, evidence of removed semilunar cartilage, with the history of a total right knee replacement, therefore DC 5259 is applicable.  The maximum rating under DC 5259 is 10 percent.  Even if a 10 percent rating under DC 5259 was added to 10 percent ratings under DCs 5003 and 5257, this would not result in a combined rating in excess of 30 percent.  Fifth, and finally, there is no evidence tending to show that the Veteran's service-connected right knee disability is characterized by malunion or nonunion of the tibia and fibula.  Thus, DC 5262 is not applicable.  

In the Veteran's October 2003 notice of disagreement, he reported limited motion, weakness, pain, and discomfort in his right knee that limited his mobility.  He is competent to report his symptoms and his statements are found to be credible and probative.  However, the Board finds his report of pain, difficulty upon prolonged walking or standing, stiffness, weakness, and tenderness are all reflected by the current 30 percent evaluation.  The Veteran's complaint of instability has been contemplated by the award of a separate 10 percent evaluation.  The medical evidence is also competent and credible and is more probative on whether the chronic residuals of the total knee replacement more nearly approximate severe painful motion or weakness that would warrant a rating in excess of 30 percent under DC 5055.  The medical evidence is also more probative on severity of the instability manifested as a chronic residual of the total knee replacement.  As such, entitlement to a separate 10 percent disabling, and no higher, under DC 5257 is granted for the entire appeal period.  Due consideration has been given to staged ratings; however, higher evaluations are not warranted for any portion of the time period covered by this claim.  

The Board has considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule. Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's right knee disability, which include painful motion, weakness, limited motion, and instability.  Thus, they are adequate to evaluate the disability and contemplate a significant knee disability.  Hence, referral for consideration of the extraschedular rating is not warranted.

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran has been employed during the entire course of the appeal.  See June 2010 VA examination.  Inasmuch as there is no evidence of unemployability, TDIU is not raised by the record.


ORDER

Service connection for a right leg disorder is denied.

An evaluation in excess of 30 percent for status post right total knee replacement is denied.

Subject to the law and regulations governing payment of monetary benefits, an initial disability rating of 10 percent for right knee instability, status post right total knee replacement, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


